FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2020

                                      No. 04-20-00429-CV

          IN THE INTEREST OF Y.Z., N.A.Z., J.F.Z., AND V.V.Z., CHILDREN

                    From the County Court at Law, Val Verde County, Texas
                                  Trial Court No. 3814CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER

         This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellee’s brief was originally due on November 16, 2020 but was not filed.
On November 17, 2020, appellee filed a motion requesting an extension of time to file the brief
until November 19, 2020. After consideration, we GRANT the motion and ORDER appellee to
file its brief by November 19, 2020.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court